[J-106-2020]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             :   No. 40 MAP 2020
                                          :
                   Appellee               :   Appeal from the Order of the
                                          :   Superior Court at No. 1203 MDA
                                          :   2018 dated March 22, 2019
             v.                           :   Affirming the Judgment of Sentence
                                          :   of the Adams County Court of
                                          :   Common Pleas, Criminal Division,
MARK AMOS ALLEN,                          :   at No. CP-01-CR-1260-2017 dated
                                          :   June 29, 2018
                   Appellant              :
                                          :   ARGUED: December 2, 2020


                                   ORDER


PER CURIAM                                       DECIDED: March 25, 2021
    AND NOW, this 25th day of March, 2021, the appeal is DISMISSED as having been

IMPROVIDENTLY GRANTED.